IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS
                                                                    No. 14-262V
                                                               Filed: August 4, 2015
                                                               (Not to be published)

*************************
MONICA R. BEASON,                         *
                                          *
                    Petitioner,           *
      v.                                  *     Stipulation; Flu; Tdap; ADEM; MS
                                          *
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
                    Respondent.           *
****************************
Lawrence Gene Michel, Esq., Kennedy, Berkley, et al., Salina, KS, for petitioner.
Ann Martin, Esq., U.S. Dep’t. of Justice, Washington, DC, for respondent.


                                                     DECISION ON JOINT STIPULATION1
Gowen, Special Master:
       Monica R. Beason [“petitioner”] filed a petition for compensation under the
National Vaccine Injury Compensation Program2 on April 4, 2014. Petitioner alleges
that she suffered from acute disseminated encephalomyelitis [ADEM] and/or multiple
sclerosis [“MS” that was caused in fact by the flu vaccine she received on February 29,
2012, and a Tetanus-Diphtheria-acellular Pertussis [Tdap] vaccination she received on
March 19, 2012. See Stipulation, filed Aug. 4, 2015, at ¶¶ 2, 4. Further, petitioner
alleges that she experienced residual effects of her injuries for more than six months.


                                                            
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Stipulation at ¶ 4. Respondent denies that petitioner’s flu vaccine and/or her Tdap
vaccine caused ADEM, MS, and/or any other injury. Stipulation at ¶ 6.
       Nevertheless, the parties have agreed to settle the case. On August 4, 2015, the
parties filed a joint stipulation agreeing to settle this case and describing the settlement
terms.
Respondent agrees to pay petitioner:
              a. A lump sum of $200,000.00 in the form of a check payable to petitioner,
                 Monica R. Beason. This amount represents compensation for all damages
                 that would be available under § 300aa-15(a).

       The special master adopts the parties’ stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. The clerk of the court is
directed to enter judgment in accordance with this decision.3
IT IS SO ORDERED.



                                                               s/ Thomas L. Gowen
                                                               Thomas L. Gowen
                                                               Special Master




                                                            
3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review. 
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
MONICA R. BEASON,                    )
                                     )
            Petitioner,              )
                                     )  No. 14-262V
      v.                            )   Special Master Gowen
                                     )  ECF
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                     )
                                     )
            Respondent.              )
____________________________________)

                                          STIPULATION

       The parties hereby stipulate to the following matters:

       1. Petitioner, Monica R. Beason, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine

Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt

of the influenza vaccine and/or the tetanus-diphtheria-acellular-pertussis (“Tdap”) vaccination,

which are contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3(a).

       2. Petitioner received an influenza immunization on February 29, 2012, and a Tdap

immunization on March 19, 2012.

       3. The vaccines were administered within the United States.

       4. Petitioner alleges that she suffered acute disseminated encephalomyelitis (“ADEM”)

and/or multiple sclerosis (“MS”) as a result of her influenza vaccine and/or Tdap vaccine.

Petitioner further alleges that she experienced the residual effects of her condition for more than

six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her injuries.
       6. Respondent denies that petitioner’s influenza vaccine and/or her Tdap vaccine caused

ADEM, MS, and/or any other injury.

       7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue

the following payment:

               A lump sum of $200,000.00 in the form of a check payable to petitioner,
               representing compensation for all damages that would be available under
               42 U.S.C §§ 300aa-15(a).

       9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys’ fees and costs incurred in proceeding

upon this petition.

       10. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.




                                                  2
        11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for past unreimbursable expenses, the money provided pursuant to this Stipulation will be used

solely for the benefit of petitioner, as contemplated by a strict construction of 42 U.S.C. § 300aa-

15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the influenza vaccination administered on February 29,

2012, and/or the Tdap vaccination administered on March 19, 2012, as alleged by petitioner in a

petition for vaccine compensation filed on or about April 4, 2014, in the United States Court of

Federal Claims as petition No. 14-262V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                     3
       15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.

       16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the influenza vaccination and/or the Tdap

vaccination caused petitioner to suffer ADEM, MS, and/or any other injury.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION

/
/
/
/
/
/
/
/
/
/


                                                  4